On Petition for a Rehearing.
Elliott, J.
— In the brief of appellant’s counsel on the petition for a rehearing, it is argued with ability and earnestness that this court erred in not reversing the judgment because of the error of the trial court in instructing the jury as to the degree of care required of an employer in providing his employees with safe appliances.
We fully agree with counsel that an employer is not bound to exercise extraordinary care to provide safe appliances. The care required of him is ordinary care, but the dangers of the service of which the employer has knowledge, or of which he is bound to take notice, are always to be considered in determining what constitutes ordinary care. There is no exact test to which cases can be indiscriminately subjected, nor is there any rigid standard by which all cases can be measured. What would be ordinary care in one class of cases might be far otherwise in other and different classes.
The fourteenth instruction, against which the attack is particularly directed, contains some statements which can *445not, if considered apart from other instructions, be deemed accurate. The instruction reads thus: “ Eailroad employees are presumed to understand the nature and hazard of the employment when they engage in the service, and they assume all ordinary risks and obvious perils incident thereto. Such risks are presumably within the employee’s contract of service. This does not mean, however, that the latter may not repose confidence in the prudence and caution of the employer, and rest on the presumption that he has also discharged his duty by supplying machinery free from latent defects which expose the employee to extraordinary and hidden perils. While the employer may expect that an employee will be vigilant to observe, and that he will be on the alert to avoid all known and obvious perils, even though they may arise from defective tools and machinery, yet the latter is not bound to search for defects or inspect the appliances furnished him to see whether or not there are latent imperfections in and about them which render their use more hazardous. These are duties of the master, and unless the defects are such as to be obvious to any one giving attention to the duties of the occasion the employee has a right to assume that the employer had performed his duty in respect to implements and machinery furnished.”
An analysis of this instruction shows that it contains general statements that are unquestionably correct, and these statements give tone and effect to the specific instruction when considered, as it must be, in connection with the series of instructions of which it forms a part. It is true, in a general sense, that a duty rests upon the employer "to see whether there are latent defects” in the appliances with which he requires the employee to make use of in the line of his service. The employer is bound to make reasonable inspection of the appliances furnished the employees to discover latent defects, and a neglect to make such an inspection is a culpable breach of duty. Northern Pacific R. R. Co. v. Herbert, 116 U. S. 642; Matchett v. Cincinnati, etc., R. *446W. Co., ante, p. 334; Ohio, etc., R. W. Co. v. Pearcy, 128 Ind. 197; Cincinnati, etc., R. R. Co. v. McMullen, 117 Ind. 439. This duty to inspect implies, of course, that the employer will not subject the employee to concealed defects which an inspection conducted with ordinary care would have revealed. Obvious defects, open to ordinary careful observation, are perils of the service, but latent defects, or defects not discoverable by the exercise of reasonable care, are not perils incident to the service, and hence are not assumed by the employee. Rogers v. Leyden, 127 Ind. 50, and cases cited; Ohio, etc., R. W. Co. v. Pearcy, supra; Matchett v. Cincinnati, etc., R. W. Co., supra. It was, therefore, not error to direct the jury that the employer’s duty was to furnish appliances-free from latent defects, nor was it error to direct them that the duty to search -for such defects did not rest upon the employee. To affirm that such a duty rests upon the employee would, it is evident, require the employee to perform the duty of inspection, and to affirm this would involve a denial of the rule that the duty of inspection rests upon the employer. The inaccuracy in the instruction, in so far as concerns the point under immediate mention, is in failing to properly guard the statement of the employer’s duty by adding to the statement that he was bound to exercise only ordinary care, or words of similar import.
If an employee knows, or should know by the exercise of ordinary care, of defects adding to the perils of his service, he can not, as a general rule, recover for injuries attributable to such defects, hence it is correctly held that he must aver that the defects were unknown to him. Lake Shore, etc., R. W. Co. v. Stupak, 108 Ind. 1; Indiana, etc., R. W. Co. v. Dailey, 110 Ind. 75; Louisville, etc., R. W. Co. v. Sandford, 117 Ind. 265; Brazil, etc., Coal Co. v. Young, 117 Ind. 520; Louisville, etc., R. W. Co. v. Corps, 124 Ind. 427; Matchett v. Cincinnati, etc., R. W. Co., supra; Philadelphia, etc., R. R. Co. v. Hughes, 119 Pa. St. 301; Wilson v. Winona, etc., *447R. R. Co., 37 Minn. 326; Gaffney v. New York, etc., R. R. Co., 15 R. I. 456.
But where the defect is hidden, this established rule can not fully apply, for the fact that such defects are hidden, when properly proved, may negative the inference that the employee knew of their existence, or was chargeable with such knowledge. As it was latent defects only to which the court referred in the instruction, it is not incorrect in itself upon the point to which we here are directly addressing our discussion. The jury could not have understood that the court referred to any ot-her than latent defects, and it can not be justly said that they were misled upon this point.
It is undoubtedly true that an employee may, within reasonable limits, act upon the presumption that the employer has discharged his duty by exercising reasonable care to supply appliances free from such latent defects as augment the perils of the service. Pennsylvania Co. v. Whitcomb, 111 Ind. 212 (219); Hard v. Vermont, etc., R. R. Co., 32 Vt. 473.
The general rule is that negligence or breach of duty is not presumed, and this rule must benefit the employee as well as the employer. It can not be a sword to the one and a. shield to the other. But the rule to which we have referred does not authorize an employee to act without care. He must, notwithstanding the presumption, use reasonable care, but reasonable care, as we have seen, does not cast upon him the duty of making an inspection to discover latent defects. It is evident from what we have said that the instruction is Dot erroneous, because it states that the presumption is that the employer’s duty was performed. It is probably true that the language employed is too broad, and that it should, in order to express the law with accuracy, have been limited by incorporating into the instruction appropriate words expressing the rule that ordinary care is required of the employee. But the instruction is to be construed as part of the entire series, and when thus construed we can not say that there is. *448available error, even if we could say so much if the instruction stood entirely alone. Other instructions do explain the one under direct examination, and, taking the entire series into consideration, we certainly can not adjudge that there was such error as requires a reversal.
Filed Oct. 13, 1892.
Counsel say that “ It is true, that the court below in some places gave some substantially correct instructions,” but they contend that the other instructions in the case necessarily misled the jury because of repeated erroneous statements. They also say that the giving of an erroneous instruction is not cured by giving a contradictory one, unless the erroneous instruction is withdrawn, and they refer us to Elliott’s Appellate Procedure, section 705. We recognize the general rule stated by counsel, but we must also keep in mind and justly regard another rule, and that is this, instructions are to be construed as an entirety. See authorities cited in Elliott’s Appellate Procedure, section 648. Applying the rule last mentioned, and keeping in view the general statements in the instructions to which objections are urged, and the specific statements in other instructions, we feel bound to adhere to our original opinion.
We do not deem it proper to here discuss other questions, for we think the disposition made of them in the original opinion is the correct one.
Petition overruled.